DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 2, respectively, of U.S. Patent No. 10,972,649. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant application are anticipated by the limitations of U.S. Patent No. 10,972,649.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myrick, US 5,166,789.
In regard to claim 1, Myrick, US 5,166,789, discloses a method comprising: 
operating a camera system coupled to a vehicle (see column 4, lines 1-3 and column 7, lines 28-40), the camera system comprising a visible-light camera (see figure 1, element 14) and an infrared camera (see figure 1, element 16); 
while the vehicle is moving, tracking a position of a device with respect to the camera system based at least in part on image data captured using the visible-light camera (see column 6, lines 29-44 and column 7, lines 3-13); 
repeatedly adjusting a position of the infrared camera based on the tracked position of device to maintain the device in a field of view of the infrared camera as the vehicle with the camera system moves with respect to the device (see column 4, lines 4-19 and column 6, lines 16-19: the processing system moves the camera according to the input of the operator to maintain the device in the field of view); and 
recording image data generated by the infrared camera that indicates properties of the device (see column 5, lines 20-43 and column 6, line 45 to column 7, line 13: the image infrared data and position data is recorded in split screen display data).
In regard to claim 3, Myrick, US 5,166,789, discloses the method of claim 1, further comprising determining an identifier for the device (see figure 3); and wherein recording image data from the infrared camera comprises associating the recorded image data with the identifier for the device (see column 6, lines 29-44 and column 7, lines 3-13: the device or object of interest is identified and marked with an X).
In regard to claim 4, Myrick, US 5,166,789, discloses the method of claim 1, wherein the visible-light camera has a first field of view (see figure 2, element A); and wherein the infrared camera has a second field of view (see figure 2, element B) that is narrower than the first field of view of the visible-light camera (see figure 2 and column 6, lines 29-44).
In regard to claim 9, Myrick, US 5,166,789, discloses a system comprising: 
a camera system (see figure 1) comprising a visible-light camera (see figure 1, element 14) figure and an infrared camera (see figure 1, element 16); and 
a processing system (see figure 1, element 30) configured to perform operations comprising:
operating a camera system coupled to a vehicle (see column 4, lines 1-3 and column 7, lines 28-40), the camera system comprising a visible-light camera (see figure 1, element 14) and an infrared camera (see figure 1, element 16); 
while the vehicle is moving, tracking a position of a device with respect to the camera system based at least in part on image data captured using the visible-light camera (see column 6, lines 29-44 and column 7, lines 3-13); 
repeatedly adjusting a position of the infrared camera based on the tracked position of device to maintain the device in a field of view of the infrared camera as the vehicle with the camera system moves with respect to the device (see column 4, lines 4-19 and column 6, lines 16-19: the processing system moves the camera according to the input of the operator to maintain the device in the field of view); and 
recording image data generated by the infrared camera that indicates properties of the device (see column 5, lines 20-43 and column 6, line 45 to column 7, line 13: the image infrared data and position data is recorded in split screen display data).
In regard to claim 11, Myrick, US 5,166,789, discloses the system of claim 9, wherein the operations further comprise determining an identifier for the device (see figure 3); and wherein recording image data from the infrared camera comprises associating the recorded image data with the identifier for the device (see column 6, lines 29-44 and column 7, lines 3-13: the device or object of interest is identified and marked with an X).
In regard to claim 12, Myrick, US 5,166,789, discloses the system of claim 9, wherein the visible-light camera has a first field of view (see figure 2, element A); and wherein the infrared camera has a second field of view (see figure 2, element B) that is narrower than the first field of view of the visible-light camera (see figure 2 and column 6, lines 29-44).
In regard to claim 17, Myrick, US 5,166,789, discloses an imaging system and its operation as described above in regard to claim 1, the computer-readable media of claim 17 is also disclosed (see claim 1 above).

Allowable Subject Matter
Claims 2, 5-8, 10, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0236386, discloses a vehicle imaging system with visible-light and infrared cameras.  US 2005/0253928, discloses an imaging system for a vehicle with target identification.  US 2005/0128291, discloses an imaging system with object tracking.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs